                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     DUBLIN DIVISION

RICARDO JAMAL STROZIER,                       )
                                              )
              Plaintiff,                      )
                                              )
       v.                                     )           CV 318-057
                                              )
PHIL HALL, Warden; CATHY LEWIS,               )
Deputy Warden of Care and Treatment;          )
FRED GAMMAGE, Deputy Warden of                )
Security; and BARBARA GRANT, Unit             )
Manager, individually and in their official   )
capacities,                                   )
                                              )
              Defendants.                     )
                                         __________

                                         ORDER
                                         __________

       On December 12, 2018, the Court issued a report and recommendation (“R&R”)

screening Plaintiff’s complaint and recommending dismissal of Plaintiff’s Religious Land

Use and Institutionalized Persons Act claims, official capacity claims for monetary relief, due

process claims for being placed in the Tier II program, and claims against Defendants for

loss or damage to his property for failure to state a claim. (Doc. no. 10.) In a simultaneously

filed order, the Court allowed Plaintiff to proceed on his Fourteenth Amendment due process

claim against Deputy Warden Gammage and Unit Manager Grant for placing Plaintiff in an

isolation cell for extended periods of time, claim for retaliatory transfer against all

Defendants for transferring Plaintiff to WSP for filing grievances concerning his isolation

and placement in the Tier II program, and directed service of process on Defendants. (Doc.
no. 12.) Wavier of service forms were sent on January 1, 2019, and by January 31, 2019, all

Defendants returned their waiver of service forms as executed, setting Defendants’ answer

deadline to March 4, 2018. (Doc. nos. 15-18.)

       On January 24, 2019, the presiding District Judge adopted, as modified therein, the

Court’s R&R, allowing Plaintiff to additionally proceed with his Fourteenth Amendment due

process claim against all Defendants for remaining in an isolation cell upon being placed in

the Tier II Program until his transfer to Ware State Prison twelve days later. (Doc. no. 14.)

The presiding District Judge overruled Plaintiff’s remaining objections and dismissed

Plaintiff’s claims under the Religious Land Use and Institutionalized Persons Act, 42 U.S.C.

§ 2000cc et seq., official capacity claims for monetary damages, and claims for loss or

damage to his property for failure to state a claim. (Id.) Additionally, the presiding District

Judge extended Defendants’ time within which to answer, move, or otherwise plead to

Plaintiff’s Complaint by fourteen days because of the additional claim going forward. (Id.)

Thus, in light of the presiding District Judge’s order and in an abundance of caution to ensure

Defendants are aware of all of Plaintiff’s claims allowed to proceed, Defendants shall have

through and including March 19, 2019, within which to answer, move, or otherwise plead to

Plaintiff’s Complaint.

       SO ORDERED this 5th day of February, 2019, at Augusta, Georgia.




                                              2
